DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutin et al. (US 2017/0162672) (“Hutin”)
With regard to claim 20, figures 11-12 and 19 of Hutin discloses that the transistor 1 includes: a first insulation film 102 on a substrate 100; an active layer 130 disposed on the first insulation film 102; a second insulation film 150 disposed on the active layer 130 and the first insulation film 102 to cover the active layer 130, the second insulation film 150 having a thickness smaller than a thickness of the first insulation film 102; a source electrode 161 disposed on the second insulation film 150 and spaced apart from the active layer 130 by the second insulation film 150, the source electrode 161 overlapping an end 131 of the active layer 130; and a drain electrode 162 disposed on the second insulation film 150 and spaced apart from the active layer 130 
With regard to claim 22, figures 11-12 and 19 of Hutin discloses that the first insulation film 102 and the second insulation film 150 include a common material (oxide); and the second insulation film 150 is made of a material (“Al.sub.2O.sub.3 “, par [0066]) having more common material (oxygen) content than (silicon oxide) the first insulation film 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutin et al. (US 2017/0162672) (“Hutin”) in view of Lee et al. (US 2017/0092178) (“Lee”).
With regard to claim 1, figures 11-12 and 19 of Hutin discloses an electronic device, comprising: wherein the transistor 1 includes: a first insulation film 102 on a substrate 100; an active layer 130 disposed on the first insulation film 102; a second insulation film 150 disposed on the active layer 130 and the first insulation film 102 to cover the active layer 130, the second insulation film 150 having a thickness smaller than a thickness of the first insulation film 102; a source electrode 161 disposed on the 
Hutin does not discloses a panel; a driving circuit configured to drive the panel; and a transistor disposed in the panel. 
However, figures 1 and 12 of Lee discloses a panel 100; a driving circuit 120 configured to drive the panel 100; and a transistor T1 disposed in the panel 120.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin in the TFT array substrate in Lee in order to provide a display devices.  See par [0103] of Lee. 
With regard to claim 2, Hutin does not discloses a gate electrode is disposed between the substrate and the first insulation film.
However, figure 12 of Lee discloses a gate electrode G2 is disposed between the substrate SUB and the first insulation film ILD.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the gate of Hutin below the source and drain as taught in Lee in order to provide a TFT with a bottom-gate structure.  See par [0107] of Lee. 
	With regard to claim 3, Hutin does not discloses that the transistor is disposed in an active area of the panel; a passivation layer is disposed to cover the source electrode and the drain electrode; a pixel electrode is disposed on the passivation layer; 
	However, figure 22 of Lee discloses that the transistor T is disposed in an active area of the panel; a passivation layer PA2 is disposed to cover the source electrode S and the drain electrode D; a pixel electrode PXL is disposed on the passivation layer PA2; and the pixel electrode PXL is electrically connected to the source electrode S or the drain electrode D through a hole in the passivation layer PA2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin with the pixel electrodes as taught in Lee in order to provide a display devices.  See par [0103] of Lee. 
	With regard to claim 4, Hutin does not disclose that a data voltage is applied to the gate electrode.
	However, figure 23 of Lee discloses that that a data voltage DL is applied (“a data voltage from the data line DL to a gate electrode of the driving TFT DT”, par [0235]) to the gate electrode (gate of DT).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin as the driving TFT as taught in Lee in order to provide a display devices.  See par [0103] of Lee. 
With regard to claim 6, Hutin does not disclose that the active layer is composed of an amorphous silicon semiconductor.
However, figure 3 of Lee discloses that the active layer is composed of an amorphous silicon semiconductor (“Each TFT may be implemented as one of: an amorphous silicon (a-Si) transistor”, par [0067]).

With regard to claim 7, Hutin does not disclose that the active layer is composed of a poly-silicon semiconductor.
However, figure 3 of Lee discloses that the active layer is composed of a poly-silicon semiconductor (“polycrystalline silicon transistor”, par [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin implemented as a polycrystalline silicon transistor as taught in Lee in order to provide a driving transistor for a display devices.  See par [0067] of Lee. 
With regard to claim 8, Hutin does not discloses that the active layer is composed of an oxide semiconductor.
However, figure 3 of Lee discloses that the active layer is composed of an oxide semiconductor (“oxide transistors”, par [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin implemented as a oxide transistor as taught in Lee in order to provide a driving transistor for a display devices.  See par [0067] of Lee. 
With regard to claim 10, figure 12 of Hutin discloses that the first insulation film (silicon oxide) 102 and the second insulation film 150 (e.g. Al.sub.2O.sub.3., par [0029]) are made of different materials .
With regard to claim 11, figure 12 of Hutin discloses that the first insulation film 102 and the second insulation film 150 are formed of an oxide insulation film (silicon oxide and Al.sub.2O.sub.3., par [0029]); and an oxygen content (Al.sub.2O.sub.3., par 
With regard to claim 12, figure 12 of Hutin discloses that the second insulation film 150 has a thickness of 50A or less (“electrical insulator 150 will typically potentially be .5 nm thick”, par [0029]). 
With regard to claim 13, figure 12 of Huton discloses the second insulation film 150 has a smaller thickness deviation than the first insulation film 102.
With regard to claim 14, figure 12 of Hutin discloses that the second insulation film 150 has a higher density (“Al.sub.2O.sub.3”, par [0029]) than the first insulation film 102. 
With regard to claim 15, figure 12 of Hutin disclose the second insulation film 150.  
Huton does not disclose that the second insulation film extends to a non-active area outside of an active area of the panel.
However, figure 25 of Lee discloses that [gate driver] GIP extends to a non-active area NA outside of an active area AA of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin with the gate driver as taught in Lee in order to provide a gate driver for a display. See par [0250] of Lee. 
With regard to claim 16, Hutin does not discloses that the transistor is disposed in an area of each of a plurality of subpixels in an active area of the panel.
However, figures 23 and 25 of Lee discloses that the transistor ST is disposed in an area of each of a plurality of subpixels TA in an active area AA of the panel.

With regard to claim 17, Hutin does not discloses that the transistor is disposed in a non-active area outside of an active area of the panel.
However, figure 25 of Lee discloses that the transistor (“TFTs of the gate driver GIP”, par [0261]) is disposed in a non-active area NA outside of an active area AA of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin with the gate driver as taught in Lee in order to provide a gate driver for a display. See par [0250] of Lee. 
With regard to claim 18, Hutin does not disclose a third insulation film is disposed to cover the source electrode and the drain electrode; and a gate electrode is disposed on the third insulation film.
However, figure 12 of Lee discloses a third insulation film G1 is disposed to cover the source electrode SA and the drain electrode DA; and a gate electrode G1 is disposed on the third insulation film G1.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin with the gate insulation near layer as taught in Lee in order to provide a driving TFT for a display.  See par [0261] of Lee. 
With regard to claim 19, Hutin does not disclose that the transistor is disposed in an active area of the panel; a passivation layer is disposed to cover the gate electrode; a pixel electrode is disposed on the passivation layer; and the pixel electrode is 
However, figures 12 and 25 of Lee discloses that the transistor T is disposed in an active area AA of the panel; a passivation layer PAS is disposed to cover the gate electrode G1; a pixel electrode (“pixel electrode”, par [0125]) is disposed on the passivation layer PAS; and the pixel electrode (“pixel electrode”, par [0125]) is electrically connected (“electrode that may contact the first drain electrode D1 and/or the second drain electrode D2 via the contact holes may be formed on the passivation layer PAS”, par [0125]) to the source electrode or the drain electrode DA through a hole (“contact holes”, par[0125]) in the passivation layer PAS and the third insulation film G1.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Hutin as the TFT as taught in Lee in order to provide a driving TFT for a display.  See par [0261] of Lee. 
With regard to claim 20, figures11-12 and 19 of Hutin disclose that the second insulation film 150 is formed by a MOCVD (Metal-Organic Chemical Vapor Deposition) method or a ALD (Atomic Layer Deposition) method (“electrical insulator 150 is, for example, deposited via an ALD process”, par [0064]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hutin et al. (US 2017/0162672) (“Hutin”), Lee et al. (US 2017/0092178) (“Lee”), and Yeo et al. (US 2015/0287752) (“Yeo”).
With regard to claim 5, Hutin and Lee do not discloses that a data voltage is applied to the pixel electrode.
Therefore, it would have been obvious to one of ordinary skill in the art to formt he transistor of Hutin with the pixel transistor as taught in Yeo in order to provide a display apparatus.  See par [0092] of Yeo.  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hutin et al. (US 2017/0162672) (“Hutin”), Lee et al. (US 2017/0092178) (“Lee”), and Cheng et al. (US 20180097076) (“Cheng”). 
	With regard to claim 9, Hutin disclose the second insulation film can be made of silicon nitride (“electrical insulator 150 using Si.sub.3N.sub.4”, par [0029]])
Hutin and Lee do not disclose that the first insulation film and the second insulation film are made of the same material.
	However, figure 1 of Cheng discloses that the first insulation film 12 can be a silicon nitride layer.  See par [0046]. 
	Therefore, it would have been obvious to one of ordinary skill in the art to form the buried insulating layer of Hutin as a silicon nitride layer as taught in Cheng in order to provide an extremely thin semiconductor on insulator layer over the buried insulator and allow the formation of high-speed, shallow junction devices.  See par [0002]-[0003] of Cheng. 
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.